NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABRAHAM AGAEL CHAVEZ-MUNOZ,                     No.    16-72362
AKA Abraham Chavez, AKA Abrham A.
Chavez, AKA Abraham Gael Chavez-                Agency No. A201-114-248
Munoz,

                Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Abraham Agael Chavez-Munoz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing Chavez-

Munoz’s appeal from an immigration judge’s (“IJ”) decision denying Chavez-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Munoz’s application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252

and deny the petition for review.

      The agency found Chavez-Munoz failed to show a nexus between the harm

he fears and a protected ground. In his petition for review, Chavez-Munoz fails to

identify any protected ground, let alone offer an argument as to why the evidence

compels a conclusion contrary to the agency’s. See Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). As this issue is dispositive, and Chavez-Munoz has

waived any argument based thereon, Chavez-Munoz’s asylum and withholding of

removal claims fail. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th

Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

      Substantial evidence supports the agency’s denial of CAT relief because

Chavez-Munoz failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2